ORDER
Upon consideration of petitioners’ Application to Assume Original Jurisdiction and Petition for Writs of Prohibition, together with briefs and oral argument, THE COURT FINDS:
1)On June 30, 1988, at 9:00 a.m., the Oklahoma Legislature commenced its eighty-ninth day of the Second Regular
Session of the Forty-First Legislature and was continuously and actually engaged in transacting legislative business without any breaks or adjournments until it adjourned approximately at noon on July 1, 1988.
2) The Legislature has been called to reconvene for its ninetieth day of the Second Regular Session of the Forty-First Legislature at 9:00 a.m., Tuesday, July 12, 1988.
3) It is provided by article 5, § 26 of the Oklahoma Constitution that “[ejach regular session of the Legislature shall be limited to ninety legislative days.” The case of Davis v. Thompson, 721 P.2d 789 (Okla.1986), is directly in point. The duration of a legislative day is not governed by a calendar day. It begins with the opening of a daily session and ends with adjournment for that day and may last more than one calendar day. A fraction of a calendar day is not necessarily, or even presumptively, a legislative day. Id.
4) The Legislature has the power and right to determine for itself when the moment of time has arrived for adjournment of a legislative day, subject to the rule of reason. Id. at 792-93.
5) Petitioners have not met their burden of showing the Legislature unreasonably extended the eighty-ninth legislative day of the Second Regular Session of the Forty-First Legislature beyond the stroke of midnight.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED BY THIS COURT that original jurisdiction be assumed and that the writs of prohibition be DENIED.
HARGRAVE, V.C.J., and HODGES, SIMMS and SUMMERS, JJ., concur.
LAVENDER, J., concurs by reason of stare decisis.
DOOLIN, C.J., and OPALA and ALMA WILSON, JJ., dissent.
KAUGER, J., recused.